Citation Nr: 0843622	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 
60 percent for chronic low back strain, intervertebral disc 
protrusion with bilateral radiculopathy

2.  Entitlement to a rating in excess of 60 percent for 
chronic low back strain, intervertebral disc protrusion with 
bilateral radiculopathy, on an extraschedular basis, pursuant 
to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1985 to 
February 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent disability rating for chronic low back strain, 
intervertebral disc protrusion, effective August 10, 2002.  
The veteran filed a notice of disagreement (NOD) in September 
2004 with the disability rating and the effective date 
assigned, and the RO issued a statement of the case (SOC) in 
November 2004.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in January 
2005.

By a November 2006 decision, the RO granted a higher initial 
60 percent rating for chronic low back strain, IVDS 
protrusion, with bilateral radiculopathy, effective from the 
August 10, 2002 date of service connection.

In July 2007, the veteran submitted written correspondence in 
which he stated that he wished to withdraw from appeal the 
matter of an earlier effective date for his low back 
condition.  As such, the only issue remaining before the 
Board is the claim for an initial higher rating, on a 
schedular and extra-schedular basis, as set forth on the 
preceding page.

In a May 2008 decision, the RO granted a separate, 
noncompensable rating for radiculopathy of the bilateral 
lower extremities, effective July 27, 2007, secondary to the 
veteran's service-connected chronic low back strain, 
intervertebral disc protrusion.
 
As the claim herein decided involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  Moreover, for reasons explained in more 
detail below, the Board notes that the appeal encompasses 
questions of higher ratings on both a schedular and extra-
schedular basis; hence, the Board has recharacterized the 
appeal as encompassing the two matters set forth on the title 
page.

The Board's decision on the claim for an initial schedular 
rating in excess of 60 percent for chronic low back strain, 
intervertebral disc protrusion with bilateral radiculopathy 
is set forth below.  The matter of a higher rating for the 
low back disability on an extra-schedular basis is addressed 
in the remand following the order; this matter is being 
remanded to RO via the AMC, in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDING OF FACT

Since the August 10, 2002 effective date of the grant of 
service connection, there is no medical evidence that the 
veteran's disability involves a residual of a fractured 
vertebra, or any ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for chronic 
low back strain, intervertebral disc protrusion, with 
radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 4.71, 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002); and Diagnostic Code 5293 (as in effect since September 
23, 2002); General Rating Formula for renumbered Diagnostic 
Codes 5235-5243 and Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (as in effect since 
September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In claims for increase ratings, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an October 2007 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for increased rating for 
low back disability, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  The letter also provided the 
veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the October 2007 
letter, and opportunity for the veteran to respond, the July 
2008 supplemental SOC (SSOC) reflects readjudication of the 
claim.  Hence, the veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA and private treatment records, and the reports 
of VA examinations conducted in June 2003, June 2005, August 
2006, and April 2008.  Also of record are various written 
statements provided by the veteran, and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required. 
Fenderson, 12 Vet. App. at 126.

The veteran's service connected low back disability is 
assigned an initial 60 percent rating, pursuant to Diagnostic 
Code 5293, for intervertebral disc syndrome (IVDS).

Disabilities of the spine are rated pursuant to 38 C.F.R. § 
4.71a. As addressed in more detail below, the rating criteria 
for IVDS changed effective September 23, 2002, and the rating 
criteria for all disabilities of the spine changed effective 
September 26, 2003.  As there is no indication that the 
revised criteria are intended to have a retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new diagnostic codes, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 
9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
veteran notice of both criteria in the November 2004 SOC.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.

Under the former and revised criteria, the Board points out 
that, when evaluating musculoskeletal disabilities, VA may, 
in addition to applying schedular criteria, consider granting 
a higher rating in cases in which a claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).



A. Period prior to September 23, 2002

Prior to September 23, 2002, IVDS was evaluated under 
Diagnostic Code 5293. Under this diagnostic code, a maximum 
60 percent rating was warranted for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.   
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999-2002). 
Higher, maximum ratings of 100 percent were available either 
under Diagnostic Code 5285 for residuals of fracture of the 
vertebra with cord involvement, bedridden, or requiring long 
leg braces or under Diagnostic Code 5286 for unfavorable 
ankylosis (complete bony fixation) of the spine, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 (1999- 
2002).  As these diagnostic codes are not predicated on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 are not applicable.

Considering the pertinent evidence in light of the above 
criteria, the Board finds that the evidence provides no basis 
for more than the currently assigned 60 percent rating under 
former Diagnostic Code 5293 for the period prior to September 
23, 2002.

Foreign medical records, translated into English, reflect 
that the veteran was first seen in May 2001 for diagnoses of 
iliosacral joint block, right with pseudoradicular 
complaints.   

The Board notes that there is little medical evidence of 
record during this time period with which to rate the 
veteran's low back disability.  However, it is clear that a 
60 percent rating is the maximum rating allowed using 
Diagnostic Code 5293. The Board notes that the veteran's 
disability does not involve a residual of a fractured 
vertebra, or any ankylosis; therefore, former Diagnostic 
Codes 5285 or 5286 (the only diagnostic codes then providing 
for assignment of more that a 60 percent rating for 
disabilities of the spine), were not applicable. Therefore, a 
rating in excess of 60 percent, for the period prior to 
September 23, 2002, is not warranted.

B.  Period from September 23, 2002 through September 25, 2003

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated by one of two 
alternative methods: on the basis of total duration of 
incapacitating episodes over the previous 12 months, or, 
alternatively, by combining under 38 C.F.R. § 4.25 separate 
ratings for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher rating.  
For purposes of evaluation under former Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).

A June 2003 VA examination report reflects that the veteran 
complained of lumbar pain, with radiation into both legs.  
The examiner noted that the veteran's gait was free and 
fluent, without problems.  On examination, the veteran had 
pressure pain, L4-S1, and light muscle tone increase in 
paralumbar musculature on both sides.  Active forward flexion 
was to 120 degrees, extension to 20 degrees.  MRI of the 
lumbar spine indicated IVDS protrusion, L4-S1.  The diagnosis 
was degenerative lower lumbar spine, hyperlordotic lumbar 
spine.

Thus, the Board notes that during this time period, there is 
also little medical evidence of record with which to rate the 
veteran's low back disability. However, it is clear that 
during this time period, the medical evidence does not show a 
fractured vertebrae or ankylosis of the spine. Nor does the 
medical evidence document that the veteran had any qualifying 
incapacitating episodes due to lumbar disc disease during the 
twelve-month period, or that he had any separately ratable 
neurological manifestations to be combined with the 
orthopedic manifestations, to warrant a higher rating.  
Hence, a 60 percent rating is the maximum rating allowed 
using Diagnostic Code 5293.
C.  Period since September 26, 2003

Effective September 26, 2003, Diagnostic Code 5293 for IVDS 
was renumbered as Diagnostic Code 5243.  However, the 
criteria for rating all spine disabilities, to include IVDS, 
are now set forth in a General Rating Formula for Diseases 
and Injuries of the Spine. The revised criteria provide that 
IVDS is rated under the "incapacitating episode" methodology 
discussed above, or alternatively, under the General Rating 
Formula. The formula provides that a 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine. These criteria are 
applied with and without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2008).

A June 2005 VA examination report reflects that the veteran 
reported he had difficulty dressing in the morning, was 
unable to sit for more than 20 minutes, unable to drive for 
more than 15 minutes and was unable to lift more than  10 
pounds.  He worked as an electronics technician, mostly doing 
paperwork at the present time.  On examination, the veteran 
walked with a slight limp.  He had increased lumbar lordosis 
with forward flexion of about 20 degrees with no spasm and no 
tenderness.  He had right and left lateral bending of 0 to 20 
degrees.  He had extension from -20 to 0, flexion from 20 to 
30 degrees.  He had right rotation of 0 to 40 degrees, left 
rotation 0 to 30 degrees with pain throughout all ranges of 
motion.  He had negative straight leg raising, bilaterally, 
while sitting, positive bilaterally at 30 degrees while 
supine. The examiner noted that despite the veteran's report 
that the pain was very severe, he did not break a sweat, no 
did his pulse rate go up.  There was no evidence of atrophy 
in the lower extremities and he had normal sensation 
throughout the lower extremities.  The examiner's impression 
was that the veteran had lumbar strain with significant 
evidence of symptom magnification.  In an addendum, the 
examiner noted that the veteran did not have pain on range of 
motion or flare ups on any of the above joints, except as 
noted, and not additional limitations by pain, fatigue, 
weakness or lack of endurance following repetitive use.  X-
ray findings were mild spondylosis of the lumbar spine. 

A November 2005 private medical record notes that physical 
examination of the veteran revealed tenderness over the low 
lumbar spine and adjacent lumbar paraspinal muscles.  
Flexibility of the low back is at least mildly limited.  
Clinically in the lower extremities there is not weakness or 
other evidence neurologic deficit.  X-rays indicate 
degenerative spondylosis changes at L5-S1 primarily, but also 
L4-5.  An MRI demonstrated disc abnormalities at L4-5 and L5-
S1, and at both levels there was significant degeneration of 
the disc evident.  At both levels there was also disc 
protrusion present. The combination of these factors with 
spondylosis changes that is also present at these levels is 
producing relative foraminal stenosis although no severe 
stenosis was present.   The doctor stated that with regards 
to bed rest, it is likely that the veteran will need periods 
of time intermittently through the year to be off work, and 
potentially to include bed rest.  

In an April 2006 private medical record, C.N. Bash, M.D., 
stated that he reviewed the veteran's medical records and 
opined that his spine problems are of a serious nature and he 
needs extended periods of bed rest.  Examination revealed 
patchy pain and light touch sensation both lower extremities, 
atrophy right lower extremity, and an inability to stand from 
the floor without the aid of furniture.  Flexion to 15 
degrees and extension to 5 degrees, lateral bending to 15 
degrees, bilaterally. The doctor notes that in his normal 
standing position, the veteran is about 5 degrees flexed due 
to pain.  He had a positive straight leg raise.  The doctor 
furthered that the veteran needs extended periods of bed 
rest, on the order of 1 to 2 weeks every month, to allow for 
relief of his spinal/foraminal stenosis pain and to allow his 
sciatic nerves time for potential compression free 
regeneration.  

An August 2006 VA examination report reflects that a physical 
examination revealed flattening and tenderness of the 
veteran's thoracolumbar spine with no spasm.  He had right 
and left lateral bending of 0 to 15 degrees, extension of 0 
from a neutral position of forward flexion of 20.  He had 
forward flexion from 20 to 30 degrees.  He had right and left 
rotation of 0 to 20 degrees with pain on all ranges of 
motion.  He did not sweat during examination and in fact, 
spontaneously squats during the evaluation to pick up his 
pants.  He had normal sensation with 5/5 motor strength 
throughout the lower extremities.  He had positive straight 
leg raising bilaterally while sitting.  He had no evidence of 
atrophy of the lower extremities.  He had no DeLuca criteria 
on examination.  The examiner remarked that this examination 
was markedly different than the one of April 2006 in that he 
has normal reflexes, normal sensation and no evidence of 
atrophy.  The impression was lumbar IVDS protrusion with 
spondylosis.  

A September 2006 VA EMG report revealed an impression that 
there was no electrodiagnostic evidence of sensory or motor 
peripheral neuropathy and that there was very mild, minimal 
acute NR irritation at the right S1 level consistent with S1 
radiculopathy, but all other levels are completely normal.  

An April 2008 VA examination report reflects that the veteran 
complained of constant pain in his back that radiates to his 
lower extremities.  He stated he had 30 days of physician 
prescribed bed rest in the last year.  He works full-time as 
an electronic technician and missed about 30 days of work in 
the last year due to his back pain and sciatica.  He reported 
flares one time a month, lasting for five days.  On physical 
examination, the veteran walked with a limp, his lumbar spine 
curvature is lordotic.  There was no tenderness to palpation 
on the spine or spasms.  Range of motion of the lumbar spine 
was the veteran could right and left laterally flex to 30 
degrees with pain, from 20 to 30, no DeLuca findings.  He 
could extend to 20 degrees with pain from 10 to 20, no 
DeLuca.  He could forward flex to 90 with pain from 40 to 90,  
no DeLuca, and right and left laterally rotate to 45, with 
pain at 45, no DeLuca.  He had positive pain in his back on 
straight leg extensions, bilaterally,  Lower extremity 
strength was 5/5.  Sensation was normal to lower extremities.  
No pain on range of motion or flare ups on any of the joints 
and all above joint did not have additional limitation by 
pain, fatigue, weakness or lack of endurance following 
repetitive use.  The impression was chronic lumbar strain 
with radiculopathy.  X-ray findings were minimal spondylosis 
L5-S1, not significantly changed from prior.  Given symptoms 
were radicular in nature.  

Since September 26, 2003, the medical evidence described 
above neither reflects credible evidence of incapacitating 
episodes, nor any ankylosis of the entire spine (which is 
required for a rating in excess of 60 percent under the 
General Rating Formula).

The Board also points out that, under Note (1) of revised 
Diagnostic Codes 5235-5243, VA must continue to determine 
whether assigning separate ratings under the orthopedic and 
neurological rating criteria would result in a higher 
schedular rating for the veteran's service-connected low back 
disability.  The Board notes that the veteran was granted a 
separate noncompensable disability rating for radiculopathy 
of the bilateral lower extremities in a May 2008 rating 
decision.  In addition, however, as he is rated as 60 percent 
disabling using the rating criteria in effect prior to 
September 23, 2002, such a rating already considers any 
neurological impairment and orthopedic impairment.  Also, the 
veteran's orthopedic disability alone would only warrant a 40 
percent rating using the amended criteria, as he is not shown 
to have ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.   Further, assigning separate ratings 
under orthopedic and neurological rating criteria would not 
yield a higher rating than his current 60 percent rating.

D.  All Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, regardless of the rating 
criteria in effect, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (1999-2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 
and 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion (see 
Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
under the current rating criteria (see VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998)).

The Board has considered the veteran's complaints of pain in 
evaluating the disability under consideration.  However, the 
Board finds that there is no medical evidence to support a 
finding that the veteran's pain is so disabling as to 
effectively result in ankylosis, which is required for the 
next higher rating under the rating criteria in effect during 
any time period in question.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the lumbar spine disability, 
pursuant to Fenderson, and that an initial schedular rating 
in excess of 60 percent must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against assignment of an initial higher 
rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

The claim for an initial schedular rating in excess of 60 
percent for chronic low back strain, intervertebral disc 
protrusion with bilateral radiculopathy is denied.


REMAND

In a September 2008 written statement, the veteran's 
representative asserted that the veteran is entitled to the 
evaluation of his low back disability on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321(b)(1) (2008)(authorizing 
the assignment of an extra-schedular rating, pursuant to 
specially prescribed procedures, where the disability is so 
exceptional or unusual-due to such factors as marked 
interference with employment or frequent periods of 
hospitalization-to render the regular schedular criteria for 
rating the disability inadequate).  The Board notes that, 
while the above decision is based upon application of 
pertinent provisions of VA's rating schedule, the record 
reflects that the RO has not considered whether the 
procedures are invoked for assignment of any higher rating, 
on an extra-schedular basis, for the veteran's chronic low 
back strain, IVDS protrusion, with bilateral radiculopathy.  
Neither the rating decision, the SOC, nor any subsequent SSOC 
cited to or discusses 38 C.F.R. § 3.321 or the possibility of 
a higher initial rating based on extra-schedular 
considerations.  To avoid any prejudice to the veteran by the 
Board's consideration of this matter, remand for such RO 
consideration, in the first instance, is warranted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to adjudicating the question of a higher rating during 
the period in question, on an extra-schedular basis, the RO 
should give the veteran an opportunity to present information 
and evidence pertinent to this claim, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should explain 
the respective responsibilities of VA and the veteran in 
obtaining Federal and non-Federal evidence, request that the 
veteran submit all evidence in his possession, and ensure 
that its letter to him meets the requirements of all 
applicable precedent, including the decision in 
Dingess/Hartman (noted above), as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for an initial 
rating in excess of 60 percent for chronic low back strain, 
intervertebral disc protrusion with bilateral radiculopathy, 
on an extra-schedular basis. 



Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim for an initial rating in 
excess of 60 percent for chronic low back 
strain, intervertebral disc protrusion 
with bilateral radiculopathy on an extra- 
schedular basis.  In doing so, the RO 
should provide notice of 38 C.F.R. § 
3.321 in explaining what is needed to 
substantiate the claim.

The RO should explain to the veteran the 
type of evidence that is his ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claim for an 
initial rating in excess of 60 percent 
for chronic low back strain, 
intervertebral disc protrusion with 
bilateral radiculopathy on an extra-
schedular basis, pursuant to 38 C.F.R. § 
3.321.  In determining whether staged 
rating, pursuant to Fenderson (cited to 
above) is warranted, the RO should 
specifically address whether the 
procedures for assignment of a higher 
rating on an extra-schedular basis have 
been invoked at any point since the 
effective date of the grant of service 
connection.

5.  If the claim is denied, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to the additional legal 
authority considered (38 C.F.R. § 3.321), 
along with clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


